Bingham McCutchen LLP 2treet, NW Washington, DC 20006-1806 Tel: 202.373.6000 Fax: 202.373.6001 www.bingham.com March 27, 2013 VIA EDGAR US Securities and Exchange Commission treet, NE Washington, DC20549 Re:Rydex Variable Trust (File Nos. 333-57017 and 811-08821) Filing Pursuant to Rule 497 under the Securities Act of 1933 Ladies and Gentlemen: On behalf of our client, Rydex Variable Trust (the “Trust”), we are filing, pursuant to Rule 497 under the Securities Act of 1933, revised risk/return summary information for the Trust’s Multi-Hedge Strategies Fund in interactive data format. Please contact me at (202) 373-6057 with your questions or comments. Sincerely, /s/ Sarah T. Swain Sarah T. Swain
